      Case 1:19-cr-00561-LAP Document 130 Filed 08/21/20 Page 1 of 2




                                              August 21, 2020

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re: United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

       I write to request that you reconsider your decision regarding our motion for a trial
continuance given the serious and potentially life-threatening health issues involved in
summoning defense counsel and witnesses from around the country and the world due to
the COVID pandemic. While I understand that people in New York are feeling safer, the
same is not true for the rest of the country.

        As reflected in the attached declaration of co-counsel Zoe Littlepage, it is
reasonable to assume that on commercial flights, one or more passengers will have
COVID-19. It is also reasonable to assume that those sitting near the infected passengers
will themselves become infected. That is probably why Dr. Anthony Fauci, one of the most
knowledgeable people in the country on the dangers of COVID-19, will not engage in air
travel or eat in restaurants at this time. See https://www.marketwatch.com/story/anthony-
fauci-tells-marketwatch-i-would-not-get-on-a-plane-or-eat-inside-a-restaurant-2020-07-
24 And that is why Ms. Regan’s doctor has recommended against flying unless someone’s
“life depends on it.” (Ex. A, attached).

        Requiring the defense team to travel across a country reeling from a dangerous
pandemic to try a petty offense puts all defense counsel in an irreconcilable conflict
position. In essence, holding the trial as scheduled places not only every defense lawyer
and staff person at risk, but their families, friends and associates as well.

        While the annals of history are filled with brave lawyers who risked their lives for
important causes, the risk in those situations was unavoidable, and the cause was important.
Here, the risk is easily avoided, and the “cause” is, as far as I can tell from the prosecution’s
arguments and the Court’s ruling, to move one particular petty offense off the docket. Are
any other criminal cases being tried in the Southern District in August or September?




                        O F F I C E S   I N    B R E M E R T O N   A N D   S E A T T L E
      Case 1:19-cr-00561-LAP Document 130 Filed 08/21/20 Page 2 of 2




Honorable Loretta A. Preska
August 21, 2020
Page 2


        Under these circumstances, it is apparent that the personal interests of the defense
lawyers conflict with exercising independent, professional judgment on behalf of our
client. That has been abundantly clear in the few days since you issued your order and we
have met to determine how to move forward.

        I want to say once more that every member of the defense team considers it a
privilege to represent Mr. Donziger. We have no interest in delaying this trial for any reason
other than our own safety and the safety of those we care about. As a matter of professional
courtesy, if nothing else, I ask that you postpone the trial until it can be held without risking
the health of those involved.


                                                Sincerely,

                                                FRIEDMAN | RUBIN




                                                Richard H. Friedman
